The Honorable Allen Gordon State Senator 105 South Moose Morrilton, Arkansas  72110
Dear Senator Gordon:
This is in response to your request for an opinion on the following specific questions:
   1.  Can the electors of the County levy a voluntary tax for special purposes, even though the County has already collected the maximum five mills for general revenues?
   2.  What is the procedure in calling for an election on a voluntary tax?
   3.  Once a voluntary levy is imposed (sic); does it continue until repealed in another election?
The answer to your first question is yes with respect to a tax to support the hospital.  Amendment No. 32 to the Arkansas Constitution authorizes the levy of a tax on real and personal property for the purpose of maintaining, operating and supporting public hospitals located in a county and owned by the county or any municipal corporation therein.  The amendment establishes a ceiling of one mill as the maximum rate that may be levied on taxable real and personal property to this end.  no reference is made in Amendment 32 to the five (5) mills limitation imposed on the county court under Ark. Stat. Ann. 84-302 (Repl. 1980), and it is reasonable to conclude that this limitation does not apply to the tax authorized pursuant to the constitutional amendment.
In response to your second question, Amendment 32 should be consulted with respect to the procedure to be followed in calling for an election on such a tax.  Sections 1 and 2 of the Amendment set forth specific procedural requirements.
Section 2 of Amendment 32 states that a tax voted pursuant thereto "shall thereafter be continually levied and collected as other general taxes of such county are levied and collected as other general taxes of such county are levied and collected." Section 3 provides for the tax to be "raised, reduced or abolished" as follows:
   Whenever one hundred or more electors of any county having a hospital tax in force shall file a petition with the county judge asking that such tax be raised, reduced or abolished, the question shall be submitted to the qualified electors at a general election. . . . If lowered or raised the revised tax shall thereafter be continually levied and collected and the proceeds used in the manner and for the purposes provided in Section 2 hereof.
The answer to your third question, therefore, is yes.  The tax will continue to be levied and collected until action to raise, reduce or abolish it is taken pursuant to Section 3 of Amendment 32.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.